DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.
Specification
The disclosure is objected to because of the following informalities: “call membrane” in [0063] of the Specification should be amended to -cell membrane-.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 13 and 21-22 recite limitations directed to the duration of the first time in microseconds which fails to comply with the written description requirement. The Specification describes three different ranges of electroporation in [0063], however the Specification does not reasonably describe these as being the first time period of the first positive phase of the asymmetric balanced waveform as now claimed.
Claims 14-19 are rejected as being dependent upon a base claim that contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim recites an equation in lines 21-22 which renders the claim indefinite because the variables of the equation are not defined by the claim, therefore the meets and bounds of the claimed equation are unclear. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 13-14, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 20120059255) (“Paul”) (Cited in IDS) in view of Kreindel (US 20150073401) (Cited in IDS).
Regarding claim 1, Paul teaches an electroporation therapy apparatus (see Figs. 1 and 5B-5D), comprising: an electroporation generator (see computer system 32 and associated systems 22, 24, and 26; Fig. 1), wherein the generator is configured to output a waveform (see [0045] and [0047]) to a medical device (see Figs. 5B-5D) comprising an electrode assembly having a plurality of electrode elements (see electrodes 741-74n), wherein the electroporation generator is further configured to receive a signal for identifying which pairs of the plurality of electrode elements have electrical characteristics indicative of contact with a target tissue when the target tissue is energized with an excitation signal (see [0041]-[0044]), and wherein the 
Kreindel teaches an electroporation therapy apparatus, comprising: 
an electroporation generator (controller 20, see [0030]-[0031]), wherein the electroporation generator is configured to output an asymmetric balanced waveform (see [0032], Fig. 2) to a medical device (as shown in Fig. 1) comprising an electrode assembly having a plurality of electrode elements (see 12 and 13, Fig. 1), 
wherein the asymmetric balanced waveform comprises a first positive phase and a first negative phase (as shown in Fig. 2), wherein the first positive phase comprises a first current and a first time and wherein the first negative phase comprises a second current and a second time (as can be appreciated in [0032] and Fig. 2), 
wherein the first current is greater than the second current and wherein the second time is greater than the first time (see [0032] and Fig. 2, this current relationship is considered inherent based upon the amplitudes shown in Fig. 2 since resistance would be constant at the output), and 
wherein the asymmetric balanced waveform is configured to irreversibly electroporate a target tissue (see [0009] and [0025]) non-linearly as a function of a variable current density imposed on the target tissue from the first and second currents over the first and second times to enhance the irreversible electroporation (the waveform disclosed by Kriendel is considered to inherently possess this effect when applied to tissue by virtue of the changing current amplitudes during the first and second 
Regarding claim 2, Kreindel further teaches wherein the first positive phase and the first negative phase comprises a cycle and wherein the electroporation generator is configured to output a plurality of cycles to the target tissue (“train of cycles”; [0012]).
Regarding claim 6, Kreindel further teaches wherein a combined area of each positive phase and each negative phase in each of the plurality of cycles is near zero (see [0032], since the positive and negative areas of each polarity are equal, they cancel each other out for a net area of zero).
Regarding claim 7, Kreindel further teaches wherein the plurality of cycles is configured to apply an applied current function to the target tissue (see [0042]).
Regarding claims 13-14 and 17-18, Kreindel teaches similar limitations as discussed above in the rejection of claims 1-2 and 6-7 (see also motivation statement for claim 1). It is further noted that Kreindel additionally teaches the duration of a HV pulse should be in the range of 10 nanoseconds to 5 microseconds while a pulse of opposite polarity should be a few times longer (see Kreindel [0019]) which overlaps the range of “at least 0.5 microseconds” for the first time as required by claim 13.
Regarding claim 19, Kreindel further teaches wherein the electroporation generator is configured to calculate an asymmetric balanced waveform to minimize a 
Regarding claims 21 and 22, Kreindel further teaches wherein the first time comprises 0.5 microseconds to 130 microseconds or wherein the first time comprises 0.5 microseconds to 1.4 microseconds (see “range of 10 nanoseconds to 5 microseconds” in [0019] which overlaps the claimed ranges).

Claims 3, 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Kreindel and in further view of Arena et al. (US 20120109122) (“Arena”) (cited in IDS).
Regarding claims 3, 5 and 15-16, Paul in view of Kreindel teaches all the limitations of claims 2 and 14 for which claims 3 and 15 are dependent upon, respectively. However, Paul in view of Kreindel fails to teach inserting a latency period between the first positive phase and the first negative phase and between each of the plurality of cycles, and wherein the latency period between each of the plurality of cycles is less than 0.5 seconds.
Arena teaches generation of an electroporation waveform (see Figs. 2 and 15A-C) wherein the waveform generated has a latency period both between positive and negative pulses to protect the MOSFETs from ringing (as shown in Figs. 15A-C, specifically H-FIRE (250 kHz, delay); [0028], [0085]-[0086], [0116]) as well as a latency period between cycles (as shown in Fig. 2, ~1 second; [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the waveform generation as taught by Paul in view of Kreindel with the MOSFETs and In re Aller, 105 USPQ 233.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Kreindel and in further view of Long et al. (US 20140052126) (“Long”).
Regarding claim 8, Paul in view of Kreindel teaches all the limitations of claim 7 for which claim 8 is dependent upon, however Paul in view of Kreindel fails to teach applying a current function comprising a value of 0.5 Volts.
Long teaches a method of electroporation (see [0033]) and further teaches that manifestation of the electroporation phenomenon occurs from 0.5 V to 1 V (see [0034]). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to optimize the applied current function to be at 0.5 Volts in light of Long (see citations to Long above), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233.
Regarding claims 9 and 10, Paul in view of Kreindel teaches all the limitations of claim 7 for which claim 8 is dependent upon, however Paul in view of Kreindel fails to teach wherein the electroporation generator is configured to receive a signal indicative of a tissue state and further configured to calculate the asymmetric balanced waveform using the received signal.
Long teaches a method of electroporation (see [0033]) including sensing the force with which the electrodes penetrate the tissue as an indicator of the density of the tissue, since cancerous tissue tends to be denser than healthy tissue (see [0047]). Long further teaches that the readings can be used to determine whether the pulse parameters need to be adjusted to achieve a desired result (see [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the generator as taught by Paul in view of Kreindel to use received feedback signals to readjust the waveform in view of Long, the motivation being to pulse parameters are at the proper values to achieve the desired result (see Long [0047]).
Regarding claim 11, Paul in view of Kreindel teaches similar limitations as discussed above in the rejection of claim 19.
Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to the combination of Paul in view of Kreindel failing to teach or suggest the non-linear irreversible electroporation as required by claim 1 (see Remarks pgs. 7-8), the Examiner respectfully disagrees. In In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, it is noted that the claim does not require anything beyond the variable current density imposed on target tissue by the asymmetric balanced waveform as provided by Kreindel (see also inherency argument as presented in the rejection of claim 1 above).
Regarding Applicant’s argument directed to the new limitation of claim 13 (see Remarks pgs. 8-9), the Examiner respectfully disagrees since Kreindel teaches the duration of a HV pulse should be in the range of 10 nanoseconds to 5 microseconds while a pulse of opposite polarity should be a few times longer (see Kreindel [0019]).
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closes prior art of record, Paul et al. (US 20120059255), Kreindel (US 20150073401), and Harvey et al. (US 20070010737), fails to reasonably teach or suggest the equation for determining whether neurostimulation will occur as required by claim 20 when considered in combination with the additional elements of the claim. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794